Claimant’s left eye was injured in an accident in the State of New Jersey in 1920, and thereafter he had useful vision therein until he was injured again on November 8, 1935, for which compensation is sought here. He recovered from the first injury, and had no difficulty with his work nor with his eye, except the reduced vision. The second injury produced industrial blindness in the left eye, and the State Industrial Board made an award for 100 per cent loss of use of the left eye. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.